—Order, Supreme Court, New York County (Stuart Cohen, J.), entered August 25, 1995, which, in an action for libel, granted defendants’ motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
Defendants’ proof consisting of affidavits from employees of two bookstores that they first began displaying the book in question in December 1993, corroborated by records reflecting their receipt and actual sales of the book in December 1993, and by plaintiff’s admission that she herself learned of the allegedly libelous material in the book as early as December 1993, was sufficient to demonstrate that the book became generally available in December 1993, and that the action is therefore barred by the one-year Statute of Limitations of CPLR 215 (3) (see, Tomasino v Morrow & Co., 174 AD2d 734; Love v Morrow & Co., 193 AD2d 586, 589). Concur—Ellerin, J. P., Wallach, Kupferman, Nardelli and Tom, JJ.